 



EXHIBIT 10.7

ABM INDUSTRIES INCORPORATED

2002 PRICE-VESTED PERFORMANCE STOCK OPTION PLAN
STOCK OPTION AGREEMENT

     THIS AGREEMENT (the “Agreement”) dated as of ______day of ______, 200_, is
entered into by and between ABM Industries Incorporated, a Delaware corporation
(the “Company”), and ______(the “Optionee”).

WITNESSETH

     In consideration of the mutual promises and covenants made herein and the
mutual benefits to be derived here from, the parties hereto agree as follows:



1.   Grant of Options.

        Subject to the provisions of this Agreement and the Plan, the Company
hereby grants to the Optionee the right and option to purchase ______shares of
the Company’s common stock, par value $0.01 per share (the “Common Stock”) at an
exercise price of $___.___(the “Option”).



2.   Exercisability of Options.



  a.   The Option may be exercised only to the extent it is vested.     b.   The
vested portion of the Option may be exercised, in whole or in part, at the times
and in the manner set forth in the Plan; provided, however, that such vested
portion shall not be exercised:

(1) before the first (1st) anniversary of the Option’s date of grant,

(2) at any one time for fewer than 100 shares, or such number of shares as to
which such Option is then exercisable, if such number of shares is less than
100, and

(3) on or after the tenth (10th) anniversary of the Option’s date of grant.



3.   Vesting of Options.



  a.   Subject to the limitations contained in this Agreement and the Plan,
unless the vesting of the Option is accelerated as set below, the Option shall
vest in full on the close of business on the eight (8th) anniversary of its date
of grant.

 



--------------------------------------------------------------------------------



 



  b.   During the four-year period commencing on its date of grant, the vesting
of the Option shall accelerate at such time as the Fair Market Value of the
Common Stock shall have been equal to or greater than the assigned Vesting Price
for ten (10) trading days in any period of thirty (30) consecutive trading days.
For purposes of this paragraph, the “Vesting Price” means the following:

(1) $___for ______shares of Common Stock subject to the Option.

(2) $___for ______shares of Common Stock subject to the Option.

(3) $___for ______shares of Common Stock subject to the Option.

(4) $___for ______shares of Common Stock subject to the Option.



4.   No Right to Employment.

        Nothing in this Agreement or the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any of its Affiliates, or
interfere in any way with the right of the Company or any such Affiliate to
terminate such employment with or without cause at any time whatsoever absent a
written employment contract to the contrary. In addition, nothing in this
Agreement shall obligate the Company or any of its Affiliates, their respective
shareholders, board of directors, officers or employees to continue any
relationship that the Optionee might have as a member of the board of directors
or consultant for the Company or an Affiliate.



5.   Effect of Certain Changes.

        If any change is made to the Common Stock subject to the Option, without
the receipt of consideration by the Company (through merger, consolidation,
reorganization, recapitalization, reincorporation, stock dividend, dividend in
property other than cash, stock split, liquidating dividend, combination of
shares, exchange of shares, or other transaction not involving the receipt of
consideration by the Company) the Committee shall appropriately adjust the
number of shares subject to the Options, the exercise price per share and the
Vesting Price. The Committee’s determination shall be final, binding and
conclusive.



6.   Taxes and Withholding.



  a.   No later than the date of exercise of any portion of the Option, and
prior to the delivery of any shares of Common Stock to any Optionee, the
Optionee shall pay to the Company or make arrangements satisfactory to the
Committee regarding payment of any and all federal, state or local taxes of any
kind required by law to be withheld upon such exercise. To the extent permitted
and required by law, the Company shall have the right

2



--------------------------------------------------------------------------------



 



      to deduct from any payment of any kind otherwise due to the Optionee, any
and all federal, state and local taxes that may result from the exercise of the
Option.     b.   Optionee agrees that, in the event any governmental taxing
authority claims that any unpaid taxes, interest or penalties are due and owing
in connection with the Optionee’s exercise of any Stock Option granted under the
Plan, the Optionee will be solely responsible to defend and/or pay any such
claim. The Optionee further agrees to indemnify and hold the Company harmless
from defending and/or paying any such claim, including reasonable attorney’s
fees, in the event that any governmental taxing authority seeks payment of any
and all such unpaid taxes, interest or penalties from the Company.



8.   Notices.

        Any notice to be given under the terms of this Agreement shall be in
writing and delivered to the Company at 160 Pacific Avenue, Suite 222, San
Francisco, CA 94111, Attention: General Counsel, and to the Optionee at the
address set forth on the last page of this Agreement or at such other address as
either party may hereafter designate in writing to the other.



9.   Effect of Agreement.

        Except as otherwise provided hereunder, this Agreement shall be binding
upon and shall inure to the benefit of any successor(s) of the Company.



10.   Laws Applicable to Construction.

        The law of the State of California shall govern all questions,
concerning the construction, validity and interpretation of the Agreement,
without regard to such state’s conflict of laws rules.



11.   Interpretation.

        The Option is subject to the all the provisions of the Plan, the
provisions of which are hereby made a part of the Option, and is further subject
to all interpretations, amendments, rules and regulations which may from time to
time be promulgated and adopted pursuant to the Plan. In the event of a conflict
between the provisions of the Option and those of the Plan, the provisions of
the Plan shall control. In the event of any ambiguity in this Agreement, any
term which is not defined in this Agreement, or any matters as to which this
Agreement is silent, the Plan shall govern.

3



--------------------------------------------------------------------------------



 



12.   Headings.

        The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.



13.   Amendment.

        This Agreement may not be modified, amended or waived in any manner
except by an instrument in writing signed by both parties hereto. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
on its behalf by a duly authorized officer and the Optionee has hereunto set his
or her hand.

for ABM INDUSTRIES INCORPORATED:

 



--------------------------------------------------------------------------------

Henrik C. Slipsager
President & CEO

for OPTIONEE:

 



--------------------------------------------------------------------------------

4